Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 1 of 19 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


NEW YORK STATE
TELECOMMUNICATIONS ASSOCIATION,
INC., CTIA – THE WIRELESS
ASSOCIATION, ACA CONNECTS –
AMERICA’S COMMUNICATIONS
ASSOCIATION, USTELECOM – THE
BROADBAND ASSOCIATION, NTCA – THE
RURAL BROADBAND ASSOCIATION, and
SATELLITE BROADCASTING &                                   Case No. 21-cv-2389
COMMUNICATIONS ASSOCIATION, on
behalf of their respective members,

                          Plaintiffs,

             v.

LETITIA A. JAMES, in her official capacity as
Attorney General of New York,

                          Defendant.


                   COMPLAINT FOR DECLARATORY JUDGMENT AND
                  PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

       Plaintiffs New York State Telecommunications Association, Inc. (“NYSTA”), CTIA –

The Wireless Association (“CTIA”), ACA Connects – America’s Communications Association

(“ACA Connects”), USTelecom – The Broadband Association (“USTelecom”), NTCA – The

Rural Broadband Association (“NTCA”), and Satellite Broadcasting & Communications

Association (“SBCA”) (collectively, the “Associations”), bring this suit on behalf of their

members for declaratory judgment and preliminary and permanent injunctive relief against

Defendant Letitia A. James, in her official capacity as Attorney General of New York, stating as

follows:
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 2 of 19 PageID #: 2




                                    NATURE OF THE CASE

       1.      “Today, access [to the Internet] is generally furnished through ‘broadband,’ i.e.,

high-speed communications technologies.” Verizon v. FCC, 740 F.3d 623, 629 (D.C. Cir. 2014).

Broadband service “transmits data at much higher speeds” than preexisting technologies, such as

dial-up connections provided over local telephone facilities. NCTA v. Brand X Internet Servs.,

545 U.S. 967, 975 (2005).

       2.      Under federal law, broadband Internet access service (“broadband”) is an

interstate information service that is subject to a federal regulatory framework, under which a

combination of mandatory disclosures, competition, and federal and state enforcement of

preexisting laws benefit consumers. The Federal Communications Commission (“FCC”) has

consistently — both in 2015 when it regulated broadband as a common-carrier service and in

2018 when it re-established the current, non-common-carrier federal framework — rejected ex

ante rate regulation for broadband. Indeed, the broadband service that New York seeks to

regulate has never been subject to rate regulation at the federal or state level.

       3.      Broadband providers recognize the need to close the “digital divide” and to ensure

that broadband is both available and accessible to all Americans, including low-income

households. In addition to continuing to build out their networks to reach underserved

communities, broadband providers have developed their own, lower-priced offerings specifically

designed for low-income households. In addition, broadband providers participate in federal

programs that provide subsidies to make broadband more affordable. These include both

established programs like Lifeline and the newly created Emergency Broadband Benefit, which

takes effect on May 12, 2021. More than 50 broadband providers in New York are making

broadband available to low-income households in New York through the Emergency Broadband

Benefit. New York recognizes that, as a result of providers’ offerings and these federal


                                                  2
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 3 of 19 PageID #: 3




programs, there are already “multiple options” for New Yorkers to purchase “affordable internet

plans.” Find Affordable Internet Options in New York State, https://forward.ny.gov/find-

affordable-internet-options-new-york-state (listing available options throughout the state).

        4.      New York, however, now seeks to regulate broadband rates. A provision of the

recently enacted New York State Fiscal Year 2022 Budget requires wireline, fixed wireless, and

satellite broadband providers — no later than June 15, 2021 — to begin offering to qualifying

low-income consumers high-speed broadband service at a cost to consumers of $15 per month or

higher-speed broadband service at a cost to consumers of $20 per month (the “Rate Regulation”).

        5.      Both an FCC order that the D.C. Circuit upheld and the federal Communications

Act preclude New York from regulating broadband rates. The Court should declare that New

York’s Rate Regulation is preempted and should permanently enjoin Defendant from enforcing

or giving effect to it.1

        6.      First, New York’s Rate Regulation conflicts with the FCC’s 2018 decision, which

the D.C. Circuit upheld in relevant part, that broadband is an interstate information service that

should not be subject to common-carrier regulation. The Rate Regulation conflicts with that

decision, as well as the Communications Act, by compelling providers to offer broadband on a

common-carrier basis: at state-set rates and terms to all eligible members of the public.

        7.      Second, New York’s Rate Regulation intrudes into an exclusively federal field.

More than a century ago, Congress enacted legislation that occupied the field of interstate

communications service and, thereby, precluded states from directly regulating those services.

In violation of that long-standing law, the Rate Regulation expressly seeks to set the rates and



        1
       The Associations will be filing a Motion for Preliminary Injunction based on the
immediate, irreparable harm that the Rate Regulation threatens to impose.


                                                 3
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 4 of 19 PageID #: 4




speed of an interstate communications service. No state has ever successfully engaged in such

regulation.

       8.       In short, New York has overstepped its regulatory authority. The Rate Regulation

is preempted under both conflict and field preemption principles.

                                  JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the Associations’ claims arise under the laws of the United States, including the Communications

Act, 42 U.S.C. § 1983, and the Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, cl. 2. This Court has equitable jurisdiction to enjoin actions by state officials that are

preempted by federal law. See Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 326-27

(2015) (citing Ex parte Young, 209 U.S. 123, 150-51 (1908)).

       10.      Because an actual controversy within the Court’s jurisdiction exists, this Court

may grant declaratory and injunctive relief pursuant to the Declaratory Judgment Act, 28 U.S.C.

§§ 2201-2202.

       11.      Venue is proper in the Eastern District of New York under 28 U.S.C.

§ 1391(b)(2), because a substantial part of the events giving rise to the Associations’ claims

occurred in this district. Several members of the Plaintiff Associations provide services in this

district, residents of this district qualify for the mandated reduced costs under the Rate

Regulation, and Defendant operates two regional offices in this district.

                                              PARTIES

       12.      Plaintiff NYSTA is a non-profit association that represents New York’s

telecommunications industry along with the equipment and service companies that assist them.

NYSTA’s membership includes telecommunications providers throughout the state, ranging

from larger national firms to smaller in-state providers. NYSTA advocates for its members in


                                                   4
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 5 of 19 PageID #: 5




New York State government, provides numerous venues for membership interaction, and hosts

educational programs regarding issues of importance to its members.

       13.      Plaintiff CTIA is a non-profit association that represents the wireless

communications industry. Members of CTIA include mobile and fixed wireless broadband

Internet service providers operating in New York and throughout the country, as well as

providers of other wireless services, device manufacturers, and other wireless industry

participants.

       14.      Plaintiff ACA Connects is a non-profit association representing more than 600

small and medium-sized broadband providers around the country. ACA Connects members —

including the 16 members that provide service in New York — often operate in smaller markets

and rural areas, where they provide communications services, including video and voice, to

homes and businesses that are crucial to the economic prosperity of the communities they serve.

       15.      Plaintiff USTelecom is a non-profit association representing service providers and

suppliers for the telecom industry. USTelecom members provide a full array of services,

including broadband, voice, data, and video over wireline and wireless networks. Its diverse

member base ranges from large publicly traded communications corporations to small companies

and cooperatives — providing advanced communications services to both urban and rural

markets across the country, including in New York.

       16.      Plaintiff NTCA is a non-profit association representing nearly 850 independent,

community-based telecommunications companies that operate in rural and small-town America,

including 17 providers that operate in rural areas of New York. NTCA advocates on behalf of its

members in the legislative and regulatory arenas, and it provides training and development;

publications and industry events; and an array of employee benefit programs.




                                                  5
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 6 of 19 PageID #: 6




        17.      Plaintiff SBCA is a non-profit association that represents the consumer-based

satellite industry. Members of SBCA include satellite Internet service providers operating in

New York and throughout the country, as well as providers of other wireless services,

independent retailers, and other industry participants.

        18.      The Associations have standing to bring the claims asserted in this Complaint on

behalf of their members because: (a) the subject matter of this suit is germane to the

Associations’ purpose; (b) members of the Associations would have standing on their own to

bring these claims, given the substantial harms that members face if the invalid state measure at

issue here were to be enforced; and (c) neither the claims asserted, nor the relief requested,

requires the participation of the Associations’ individual members in this lawsuit.

        19.      Defendant Letitia A. James is the Attorney General of New York. Pursuant to

Article V, Section 4 of the New York Constitution, she is the “head . . . of the department of

law” of New York’s state government. N.Y. Const. art. V, § 4. She is sued in her official

capacity only.

        20.      Section 63 of New York’s Executive Law gives the Attorney General broad

authority to enforce New York law. See N.Y. Exec. Law § 63(1) (providing that the Attorney

General shall “[p]rosecute and defend all actions and proceedings in which the state is interested,

and have charge and control of all the legal business of the departments and bureaus of the state,

or of any office thereof which requires the services of attorney or counsel, in order to protect the

interest of the state”); id. § 63(12) (“Whenever any person shall engage in repeated fraudulent or

illegal acts or otherwise demonstrate persistent fraud or illegality in the carrying on, conducting

or transaction of business, the attorney general may apply . . . for an order enjoining the

continuance of such business activity or of any fraudulent or illegal acts . . . .”).




                                                   6
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 7 of 19 PageID #: 7




       21.     The newly enacted Rate Regulation also confers explicit enforcement authority on

the Attorney General. See NYS Budget Bill S2506-C, Part NN, section 1 (signed Apr. 16, 2021)

(new § 399-zzzzz, ¶ 10) (Ex. A) (“Whenever there shall be a violation of this section, an

application may be made by the attorney general in the name of the people of the state of New

York to a court or justice having jurisdiction by a special proceeding to issue an injunction . . . to

enjoin and restrain the continuance of such violation.”).

       22.     The Governor of New York has promised vigorous enforcement of the Rate

Regulation, warning broadband providers that they “operate in the State of New York by the will

of the people” and that if they do not comply with the Rate Regulation, “you will lose your

franchise in the State of New York and that’s a promise.” N.Y. Governor Andrew Cuomo

Transcript of April 7, 2021 Press Conference, https://www.governor.ny.gov/news/video-audio-

photos-rush-transcript-governor-cuomo-presents-highlights-fy-2022-budget-reimagine.

       23.     New York estimates that 2.7 million households — more than 35% of households

in the state — will qualify for discounted broadband service under the Rate Regulation.2 One

category of households the Rate Regulation covers is households eligible for free or reduced-

priced lunch through the National School Lunch Program. The Department of Agriculture has

recently announced that all households with students are eligible for free and reduced-price




       2
         See Governor Cuomo Signs Legislation Establishing First-in-the-Nation Program to
Provide Affordable Internet to Low-Income Families, https://www.governor.ny.gov/news/
governor-cuomo-signs-legislation-establishing-first-nation-program-provide-affordable-internet;
U.S. Census Bureau QuickFacts: New York, https://www.census.gov/quickfacts/NY (7.3
million households in New York as of July 1, 2019).



                                                  7
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 8 of 19 PageID #: 8




lunches throughout the 2021-22 school year.3 It is unclear whether the additional households

temporarily eligible under this federal program will also be eligible under the Rate Regulation.

                                    STATEMENT OF FACTS

                   New York Seeks To Regulate Broadband Rates and Speeds

       24.     On April 16, 2021, New York Governor Andrew Cuomo signed NYS Budget Bill

S2506-C.

       25.     Section 1 of Part NN of that Bill enacts a new section of New York’s General

Business Law. See Ex. A. This new section requires providers of “broadband service” — within

60 days (or by June 15, 2021) — to offer one of two high-speed broadband services to certain

low-income customers: (1) a service that provides Internet access with a download speed of at

least 25 Mbps at a cost of no more than $15 per month, including any recurring taxes and fees;4

or (2) a service that provides Internet access with a download speed of at least 200 Mbps at a

cost of no more than $20 per month, including any recurring taxes and fees. See id. (new

§ 399-zzzzz, ¶¶ 2-4).

       26.     The statute defines “broadband service” as “a mass-market retail service that

provides the capability to transmit data to and receive data from all or substantially all internet

endpoints, including any capabilities that are incidental to and enable the operation of the

communications service provided by a wireline, fixed wireless or satellite service provider,” but

not including dial-up service. Id. (new § 399-zzzzz, ¶ 1). The Rate Regulation governs every



       3
           See USDA Issues Pandemic Flexibilities for Schools and Day Care Facilities through
June 2022 to Support Safe Reopening and Healthy, Nutritious Meals, https://www.usda.gov/
media/press-releases/2021/04/20/usda-issues-pandemic-flexibilities-schools-and-day-care-
facilities.
       4
        The New York Public Service Commission is authorized to adopt exceptions “where
such download speed is not reasonably practicable.” Ex. A (new § 399-zzzzz, ¶ 2).


                                                  8
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 9 of 19 PageID #: 9




provider of wireline, fixed wireless, or satellite broadband service. See id. (new § 399-zzzzz,

¶ 2).

        27.    The Rate Regulation also limits broadband providers’ ability to increase the rates

the statute sets. Providers who offer the service capped at a cost of $15 per month may increase

their rates only once every five years, while providers who offer the service capped at a cost of

$20 per month may increase their rates only once every two years. Any rate increases for either

service must occur on 30 days’ notice and are limited by the most recent change in the consumer

price index, up to a maximum of two percent per year of the price of the service. See id. (new

§ 399-zzzzz, ¶¶ 3-4).

        28.    Providers must also allow low-income subscribers to purchase broadband service

on a standalone basis, separate from any phone or television service. See id. (new § 399-zzzzz,

¶ 3). And other than the cost and speed the Rate Regulation mandates, providers must offer the

regulated service under the same terms and conditions that apply to their regularly priced

broadband offerings. See id. (new § 399-zzzzz, ¶ 6).

        29.    The Rate Regulation exempts a broadband provider that provides service to fewer

than 20,000 households, but only if the New York Public Service Commission determines that

compliance with the Rate Regulation would result in an unreasonable or unsustainable financial

impact on that provider. See id. (new § 399-zzzzz, ¶ 5). On April 26, 2021, the New York

Department of Public Service’s staff issued a one-page guidance document listing certain

information that providers must include in any requests for exemption.

http://documents.dps.ny.gov/public/Common/ViewDoc.aspx?DocRefId={B6EB9B7A-BC29-

4EC7-8B95-47F4F6CEC1F6}.




                                                 9
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 10 of 19 PageID #: 10




        30.     Broadband providers must also make all commercially reasonable efforts to

 advertise the availability of broadband service for low-income consumers at the cost the Rate

 Regulation mandates. See Ex. A (new § 399-zzzzz, ¶ 7).

        31.     Finally, the Attorney General has authority to enforce the Rate Regulation by

 seeking to enjoin any violation of its terms. Courts may also impose a $1,000 civil penalty for

 any such violation. See id. (new § 399-zzzzz, ¶ 10).

                       Federal Law Preempts New York’s Rate Regulation

        32.     The federal government has taken multiple actions to protect the public interest

 through programs to aid low-income consumers in obtaining low-cost broadband service through

 direct subsidies.

        33.     First, the federal Lifeline program has since 2016 subsidized broadband service

 for qualifying low-income consumers. Qualifying customers can receive $9.25 per month

 toward their purchase of broadband service. Households containing at least one person who

 participates in the SNAP, Medicaid, SSI, federal public housing assistance, or Veterans Pension

 benefit programs, or certain Tribal programs, qualify for Lifeline support, as do households with

 income less than 135 percent of the federal poverty level. The FCC has created a National

 Verifier to enable providers to quickly and accurately determine who qualifies for the program.

        34.     Second, in December 2020, Congress created a $3.2 billion Emergency

 Broadband Connectivity Fund, which the FCC administers through the Emergency Broadband

 Benefit. On April 29, 2021, the FCC announced that the Emergency Broadband Benefit will go

 into effect on May 12, 2021. See FCC, Wireline Competition Bureau Announces Emergency

 Broadband Benefit Program Launch Date, DA 21-493 (Apr. 29, 2021), https://docs.fcc.gov/

 public/attachments/DA-21-493A1.pdf. More than 50 broadband providers in New York have

 already confirmed that they will participate in the Emergency Broadband Benefit. See FCC,


                                                10
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 11 of 19 PageID #: 11




 Emergency Broadband Benefit Providers, https://www.fcc.gov/emergency-broadband-benefit-

 providers#New%20York. Qualifying households can receive a subsidy of up to $50 per month

 (and up to $75 month in Tribal areas) from participating providers for their broadband service, as

 well as a one-time $100 benefit toward a computer or tablet. Participating providers are eligible

 to receive reimbursement for offerings that were available as of December 1, 2020. Qualifying

 households include those that have at least one member who is eligible for Lifeline, are approved

 to receive benefits under the free and reduced-price school lunch program, have experienced a

 substantial loss of income since the start of the COVID-19 pandemic, or have received a federal

 Pell Grant in 2021. And households may receive both the Emergency Broadband Benefit and the

 Lifeline subsidy. The FCC has expanded its National Verifier so that providers can quickly and

 accurately determine who is eligible for the Emergency Broadband Benefit.

        35.     Third, the American Rescue Plan enacted in March 2021 includes a $7.17 billion

 Emergency Connectivity Fund. The FCC has 60 days in which to promulgate regulations to

 implement this additional fund, which is to be used by schools and libraries for the purchase of

 computer equipment or broadband service, including for use by students or library patrons at

 home or at other locations outside of schools and libraries.

        36.     These federal programs, together with broadband providers’ specially designed

 lower-priced offerings, further the public interest in ensuring that broadband is both available

 and accessible to low-income households. Indeed, New York itself has recognized that — before

 the Rate Regulation takes effect — there are already “multiple options” for New Yorkers to

 purchase “affordable internet plans.” Find Affordable Internet Options in New York State,

 https://forward.ny.gov/find-affordable-internet-options-new-york-state.




                                                 11
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 12 of 19 PageID #: 12




        37.     Federal law preempts the Rate Regulation, under both conflict preemption and

 field preemption doctrines. The Rate Regulation conflicts with the FCC’s 2018 Order5

 concluding that common-carrier regulation of broadband is contrary to the public interest and

 with the Communications Act’s prohibition against subjecting information services to common-

 carrier regulation. The Rate Regulation also impermissibly regulates in a field occupied by the

 federal government through the Communications Act.

        38.     Conflict Preemption. Under the Supremacy Clause, a state law is preempted

 where it “stands as an obstacle to the accomplishment and execution of the full purposes and

 objectives of Congress.” Hines v. Davidowitz, 312 U.S. 52, 67 (1941). The Rate Regulation

 stands as an obstacle to effectuating the FCC’s determination that broadband should be subject to

 a light-touch regulatory approach, as well as Congress’s determination that information services

 should not be subject to common-carrier regulation.

        39.     First, in its 2018 Order, the FCC ended the temporary federal regulation of

 broadband as a common-carrier service. See 47 U.S.C. § 153(51). The FCC explained that its

 classification was driven in large measure by its policy view that rejecting common-carrier

 regulation “is more likely to encourage broadband investment and innovation,” while common-

 carrier regulation of broadband had “resulted . . . in considerable social cost, in terms of foregone

 investment and innovation,” while having “no discernable incremental benefit.” 2018 Order

 ¶¶ 86-87. The FCC also specifically identified “rate regulation” as a harmful and “costly

 regulation” that should not be applied to broadband. See id. ¶ 101.



        5
         Declaratory Ruling, Report and Order, and Order, Restoring Internet Freedom, 33 FCC
 Rcd 311 (2018) (“2018 Order”), pet. for rev. granted in part, denied in part, Mozilla Corp. v.
 FCC, 940 F.3d 1 (D.C. Cir. 2019) (per curiam).



                                                  12
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 13 of 19 PageID #: 13




        40.     Notably, even in the 2015 Order,6 when the FCC had deemed it appropriate to

 regulate broadband as an interstate common-carrier service, the FCC explicitly rejected ex ante

 rate regulation for broadband, stating that “there will be no rate regulation” of broadband and

 that the Commission “cannot envision adopting new ex ante rate regulation of broadband . . . in

 the future.” 2015 Order ¶¶ 382, 451.

        41.     The D.C. Circuit upheld the FCC’s policy-based grounds for its 2018 Order, see

 Mozilla, 940 F.3d at 49-55, and so they form a valid predicate for conflict preemption, see, e.g.,

 Geier v. American Honda Motor Co., 529 U.S. 861, 874-75, 878 (2000) (state law preempted

 because it raised an obstacle to achieving the agency’s judgment as to the optimal mix of

 regulatory measures). The Rate Regulation directly conflicts with these policy judgments.

        42.     Indeed, in attempting to regulate broadband service, the Rate Regulation employs

 the same definition that the FCC has historically used in identifying the interstate broadband

 services subject to federal regulation. Compare Ex. A (new § 399-zzzzz, ¶ 1) (defining

 “broadband service” as “a mass-market retail service that provides the capability to transmit data

 to and receive data from all or substantially all internet endpoints”), with 2018 Order ¶ 21

 (same); 2015 Order ¶ 25 (same).

        43.     Because the Rate Regulation directly undermines the FCC’s policy judgments

 regarding the appropriate regulatory approach for broadband, it stands as an obstacle to

 effectuating the FCC’s regulatory objectives and is therefore preempted. See, e.g., Capital Cities

 Cable, Inc. v. Crisp, 467 U.S. 691, 708 (1984) (state law preempted where it created “a result

 [that] is wholly at odds with the regulatory goals contemplated by the FCC”).



        6
         Report and Order on Remand, Declaratory Ruling, and Order, Protecting and
 Promoting the Open Internet, 30 FCC Rcd 5601 (2015) (“2015 Order”).


                                                 13
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 14 of 19 PageID #: 14




        44.     Second, the Rate Regulation conflicts with Congress’s determination in the

 Communications Act that “[a] telecommunications carrier shall be treated as a common carrier

 under this chapter only to the extent that it is engaged in providing telecommunications

 services.” 47 U.S.C. § 153(51). The D.C. Circuit has recognized that this provision represents a

 “statutory prohibition[] on common carrier treatment” of information services. Verizon, 740

 F.3d at 650.

        45.     As noted above, broadband is an information service. See 2018 Order ¶¶ 2, 18,

 65. Broadband providers are therefore exempt from common-carrier regulation under federal

 law. See Verizon, 740 F.3d at 650 (finding it “obvious that the Commission would violate the

 Communications Act were it to regulate broadband providers as common carriers,” given the

 Commission’s decision to “classify broadband providers . . . as providers of ‘information

 services’”).

        46.     Yet the Rate Regulation subjects broadband to a per se form of common-carrier

 regulation: rate regulation. To begin with, the very enterprise of rate regulation is a

 quintessential feature of common-carrier regulation that is “utterly central” to the common-

 carrier provisions of the Communications Act governing telecommunications services. MCI

 Telecomms. Corp. v. AT&T Co., 512 U.S. 218, 230-32 (1994).

        47.     Moreover, “the basic characteristic” of common carriage is the “requirement of

 holding oneself out to serve the public indiscriminately,” while leaving no “room for

 individualized bargaining.” Verizon, 740 F.3d at 651-52. The Rate Regulation has just that

 effect, requiring broadband providers to make their services available to a statutorily defined

 segment of the general public at a cost set by statute and on mandated terms and conditions.




                                                  14
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 15 of 19 PageID #: 15




        48.     The Rate Regulation would thus treat broadband — an information service — as a

 common-carrier service contrary to Congress’s judgment as reflected by 47 U.S.C. § 153(51).

 See Arkansas Elec. Coop. Corp. v. Arkansas Pub. Serv. Comm’n, 461 U.S. 375, 384 (1983) (a

 federal determination that the area is best left “unregulated” carries “as much pre-emptive force

 as a decision to regulate”).

        49.     Field Preemption. Under the Supremacy Clause, a state law is preempted where

 “Congress has legislated so comprehensively that federal law occupies an entire field of

 regulation and leaves no room for state law.” New York SMSA Ltd. P’ship v. Town of

 Clarkstown, 612 F.3d 97, 104 (2d Cir. 2010) (quoting Wachovia Bank, N.A. v. Burke, 414 F.3d

 305, 313 (2d Cir. 2005)).

        50.     Congress has occupied the field of interstate communications services, which

 includes interstate information services, for more than a century. As the Second Circuit has

 recognized, “[t]he Supreme Court has held that the establishment of this broad scheme for the

 regulation of interstate service” in the Communications Act and its predecessors “indicates an

 intent on the part of Congress to occupy the field to the exclusion of state law.” Ivy Broad. Co.

 v. AT&T Co., 391 F.2d 486, 490-91 (2d Cir. 1968) (collecting cases).

        51.     The Communications Act “appl[ies] to all interstate . . . communication by wire

 or radio,” while denying the FCC “jurisdiction with respect to . . . intrastate communication

 service by wire or radio.” 47 U.S.C. § 152(a)-(b). Section 152 thus “divide[d] the world . . . into

 two hemispheres — one comprised of interstate service, over which the FCC would have plenary

 authority, and the other made up of intrastate service, over which the States would retain

 exclusive jurisdiction.” Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 360 (1986).




                                                 15
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 16 of 19 PageID #: 16




         52.     Broadband is an interstate communications service because the servers that

 contain the content customers access and enable the services customers use via the Internet are

 geographically dispersed across the nation and around the world. Both the FCC and federal

 courts have repeatedly and consistently held over the course of more than two decades that

 broadband is an interstate communications service. See, e.g., 2018 Order ¶ 199 (citing

 precedent); USTelecom Ass’n v. FCC, 825 F.3d 674, 730-31 (D.C. Cir. 2016) (same);

 Memorandum Opinion and Order, NARUC Petition for Clarification or Declaratory Ruling, 25

 FCC Rcd 5051, ¶ 8 n.24 (2010) (broadband is “properly considered jurisdictionally interstate for

 regulatory purposes”).

         53.     Because broadband service “qualifies as ‘interstate and foreign communication by

 wire’ within the meaning of Title I of the Communications Act,” Comcast Corp. v. FCC, 600

 F.3d 642, 646-47 (D.C. Cir. 2010) (quoting 47 U.S.C. § 152(a)), it is subject to the “centraliz[ed]

 authority” of the FCC, 47 U.S.C. § 151, and states lack the authority to regulate it.

         54.     The Rate Regulation expressly seeks to regulate an interstate communications

 service. See Ex. A (new § 399-zzzzz, ¶ 1) (defining “broadband service” as “a mass-market

 retail service that provides the capability to transmit data to and receive data from all or

 substantially all internet endpoints”). Because the law purports to regulate directly an interstate

 communications service — and to regulate core terms of that service, including its cost and

 speed — it intrudes into the field that Congress intended the FCC to occupy and is accordingly

 preempted. See 47 U.S.C. § 152(a)-(b); New York SMSA, 612 F.3d at 105.

                                   FIRST CLAIM FOR RELIEF

               Declaratory Judgment That Federal Law Preempts the Rate Regulation

         55.     The allegations of paragraphs 1 through 54 above are incorporated as though fully

 set forth herein.


                                                  16
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 17 of 19 PageID #: 17




           56.   The Rate Regulation is preempted because it conflicts with both the 2018 Order

 and the Communications Act. Under the Supremacy Clause of the United States Constitution,

 U.S. Const. art. VI, cl. 2, state laws that contravene validly enacted federal laws or federal

 agency orders are preempted and have no force or effect.

           57.   The Rate Regulation is independently preempted because it regulates in a field

 that federal law exclusively occupies. Congress granted the FCC exclusive regulatory authority

 over interstate communications services, and expressly denied such authority to the states. See

 47 U.S.C. §§ 151, 152. State laws that attempt to regulate in a field so occupied have no force or

 effect.

           58.   There is an actual controversy within the jurisdiction of this Court about the

 legality of the Rate Regulation.

                                  SECOND CLAIM FOR RELIEF

                 Declaratory Judgment That Enforcement of the Rate Regulation
                                Would Violate 42 U.S.C. § 1983

           59.   The allegations of paragraphs 1 through 58 above are incorporated as though fully

 set forth herein.

           60.   For the reasons noted above, the Rate Regulation is preempted by federal law, and

 its enforcement against the Associations’ members would violate the Supremacy Clause of the

 United States Constitution.

           61.   New York’s enforcement of the Rate Regulation will therefore deprive the

 Associations’ members of their rights under the Constitution and laws of the United States, in

 violation of 42 U.S.C. § 1983.

           62.   There is an actual controversy within the jurisdiction of this Court about whether

 enforcement of the Rate Regulation would violate 42 U.S.C. § 1983.



                                                  17
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 18 of 19 PageID #: 18




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

          1. A declaration and judgment pursuant to 28 U.S.C. § 2201 that the Rate Regulation

              is preempted by federal law.

          2. A declaration and judgment pursuant to 28 U.S.C. § 2201 that enforcement of the

              Rate Regulation will deprive the Associations’ members of their rights under the

              Constitution, in violation of 42 U.S.C. § 1983.

          3. Preliminary and permanent injunctive relief preventing Defendant from enforcing

              or giving effect to the Rate Regulation.

          4. An award of reasonable costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

          5. Such further relief as the Court deems just and equitable.




                                               18
Case 2:21-cv-02389-DRH-AKT Document 1 Filed 04/30/21 Page 19 of 19 PageID #: 19




 Dated: April 30, 2021                               Respectfully submitted,

 /s/      Jeffrey A. Lamken (w/permission)           /s/    Andrew E. Goldsmith
 Jeffrey A. Lamken                                   Scott H. Angstreich*
 Rayiner I. Hashem*                                  Joseph S. Hall*
 MOLOLAMKEN LLP                                      Andrew E. Goldsmith
 600 New Hampshire Ave., N.W., Suite 500             KELLOGG, HANSEN, TODD, FIGEL &
 Washington, D.C. 20037                                FREDERICK, P.L.L.C.
 (202) 556-2010                                      1615 M Street, N.W., Suite 400
 jlamken@mololamken.com                              Washington, D.C. 20036
 rhashem@mololamken.com                              (202) 326-7900
                                                     sangstreich@kellogghansen.com
 Attorneys for Plaintiff ACA Connects –              jhall@kellogghansen.com
 America’s Communications Association                agoldsmith@kellogghansen.com

 /s/     Jared Marx (w/permission)                   Attorneys for Plaintiffs New York State
 Jared Marx                                          Telecommunications Association, Inc.,
 Michael Nilsson*                                    CTIA – The Wireless Association,
 Harris, Wiltshire & Grannis LLP                     USTelecom – The Broadband Association, and
 1919 M Street, N.W.                                 NTCA – The Rural Broadband Association
 The Eighth Floor
 Washington, D.C. 20036
 (202) 494-4174
 jmarx@hwglaw.com
 mnilsson@hwglaw.com

 Attorneys for Plaintiff Satellite Broadcasting &
 Communications Association

 * Pro hac vice motion to be filed




                                                    19
